AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                       SouthernDistrict
                                                   __________   Districtofof__________
                                                                             Ohio

                    SAS Automation, LLC                              )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 3:18-cv-260
    Kunshan Speed Auto Machinery Co., Ltd. et al                     )
                            Defendant                                )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
u              JUDGMENT TO BE ENTERED IN FAVOR OF SAS AUTOMATION, LLC AND AGAINST KUNSHAN
               SPEED AUTO MACHINERY CO., LTD. IN THE AMOUNT OF USD $98,359.43 WITH INTEREST, FROM
               THE DATE OF THE JUDGMENT ENTRY, CALCULATED PURSUANT TO 28 U.S.C. § 1961;TERMINATE                                     .

This action was (check one):

u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge          Walter H. Rice                                                     on a motion for

                                                                                                                                     .

Date:        4/17/2019                                                      CLERK OF COURT



                                                                                          Signature of Clerk or Deputy Clerk
